AMIDEXTM FUNDS, INC. Securities Act Registration No. 333-68099 Investment Company Act Reg. No. 811-09123 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 30 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 33 (Check appropriate box or boxes.) AMIDEX™ FUNDS, INC. (Exact Name of Registrant as Specified in Charter) , EAGLEVILLE, PA (Address of Principal Executive Offices) (Zip Code) (610) 666-1330 (Registrant's Telephone Number, including Area Code) CLIFFORD A. GOLDSTEIN, PRESIDENT EAGLEVILLE, PA 19403 (Name and Address of Agent for Service) With Copy To: DAVID F. GANLEY MATRIX CAPITAL GROUP, INC. BUILDING A, SECOND FLOOR WILLOW GROVE, PA 19090 Approximate Proposed Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to Rule 485, paragraph (b) [] on pursuant to Rule 485, paragraph (b) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on pursuant to Rule 485, paragraph (a)(2) If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. PURSUANT TO RULE 24F-2UNDER THE INVESTMENTCOMPANYACT OF 1940,REGISTRANT HEREBYDECLARESTHAT ANINDEFINITENUMBER ORAMOUNT OF SHARES ARE BEING REGISTERED UNDER THE SECURITIES ACT OF 1933. EXPLANATORY NOTE This Post-Effective Amendment No.30 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.29 filedSeptember 30th, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that this post effective amendment #30 to the Company's Registration Statement on Form N-1A meets all of the requirements for immediate effectiveness pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Norristown, and State of Pennsylvania this th day of October, 2013. AMIDEX™ FUNDS, INC. (Registrant) /s/ Clifford A. Goldstein CLIFFORD A. GOLDSTEIN Its: President & Chairman Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/ Clifford A. Goldstein President, Chairman October , 2013 CLIFFORD A GOLDSTEIN Treasurer /s/ Eli Gabay Director October , 2013 ELI GABAY /s/ Erica Levi Zelinger Director October , 2013 ERICA LEVI ZELINGER EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
